State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 17, 2015                   520768
________________________________

In the Matter of JOSEPH DEXTER,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Service,
                    Respondent.
________________________________


Calendar Date:   October 27, 2015

Before:   Garry, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


     Joseph Dexter, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III disciplinary determination that found him
guilty, following a hearing, of possessing a weapon and
possessing contraband. The Attorney General has advised this
Court that the determination has been administratively reversed,
all references thereto have been expunged from petitioner's
institutional record and the mandatory surcharge has been
refunded to petitioner's inmate account. Although not mentioned
in the Attorney General's letter, "any loss of good time incurred
by petitioner as a result of the determination should be
                              -2-                  520768

restored" (Matter of Russo v Annucci, 128 AD3d 1257, 1257-1258
[2015] [internal quotation marks and citations omitted]). In
view of this, and given that petitioner has otherwise received
all of the relief to which he is entitled, the matter is
dismissed as moot (see Matter of Hayes v Annucci, 122 AD3d 992,
992 [2014]).

     Garry, J.P., Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court